Exhibit 10.1

TRADEMARK LICENSE

This Agreement is made and entered into effective as of the 10th October, 2005
(“Effective Date”) by and between Dominion Entertainment, Inc., a Minnesota
corporation, having its principal place of business at 2655 Cheshire Lane North,
Suite 100, Plymouth, MN 55447 (“Licensor”) on one hand; and BCI Eclipse Company,
LLC, a Minnesota limited liability company, 810 Lawrence Drive, #100, Newbury
Park, CA 91320 (“Licensee”) on the other hand.

WHEREAS, Licensor owns and/or controls the US Trademark Registration Nos.
1,864,592 and 1,929,509 (herein collectively the “Registrations”), for the marks
“K-TEL, and the “K” logo, (herein respectively the “Marks”), of which specimens
are attached hereto, made a part hereof, and incorporated by reference on
Exhibit “A”; and

WHEREAS, Licensor and Licensee have entered into an agreement attached hereto,
made a part hereof, and incorporated by reference as Exhibit “B” (“License
Agreement”), whereby Licensor grants to Licensee the right to manufacture,
advertise and sell compact discs and digital video discs (“DVD”) for sale
through the channels described in the License Agreement embodying master
recordings or musical performances in audio and video formats only which are
owned or controlled by Licensor and which are limited to and specifically set
forth in the License Agreement.  Licensee also intends to license and release
compact discs and DVD’s embodying master recordings or musical performances
owned by third parties and released by Licensee, which master recordings or
DVD’s must be specifically approved by Licensor (if licensed from a non-major
record label) (collectively referred to herein as “Products”).  As used herein,
“major record label” shall mean EMI, Sony BMG, Warner Music, Universal Music and
their respective owned, controlled and affiliated labels.

WHEREAS, the parties are desirous of entering into this Agreement whereby
Licensee will obtain the right to use the Marks on the Products during Term (as
herein defined).

NOW THEREFORE, the parties hereto agree as follows:

1.             Territory.  United States (“Territory”).

2.             Term.

(a)                                  The “Initial Term” shall commence on the
Effective Date of this Agreement and shall terminate at the end of the calendar
month occurring fourteen (14) months thereafter unless extended or sooner
terminated as provided for herein.

(b)                                 Licensee is granted an option to extend the
Initial Term for a second one (1) year period (“First Extension”) conditioned
upon the following:

(i)             Licensor must have earned Royalties based on Products shipped
(which shall include the Advance as hereinafter set forth) in the amount of
three hundred fifty thousand dollars ($350,000.00) (“First Extension Amount”) by
the end of the Initial Term.  It is understood and agreed that Royalties based
on shipments of Product will not actually be paid to Licensor until the
accounting period during which Licensee actually receives payment for such
Product; or

(ii)          Licensee shall have the option to pay any shortfall in the First
Extension Amount on or before the date which is sixty (60) days following the
expiration of the Initial Term in order to qualify for the First Extension,
provided however


--------------------------------------------------------------------------------




 

written notice of its intention to pay such amount shall be given to the
Licensor on or before the expiration of the Initial Term and provided further
that any such shortfall payment shall not applied as a credit against the Second
Extension Amount or any payment otherwise due or becoming due under this
Agreement or the License Agreement.  Any shortfall amounts paid by Licensee
hereunder shall be referred to as a “Shortfall Payment.”

(c)                                  Licensee is granted an option to extend the
Term for a third one (1) year period (“Second Extension”) conditioned upon the
following:

(i)             Licensor must have earned additional Royalties based on Product
shipped equal to or exceeding the sum of four hundred fifty thousand dollars
($450,000.00) during the First Extension period (and not earned during the
Initial Term) (“Second Extension Amount”) by the end of the First Extension
period.  It is understood and agreed that Royalties based on shipments of
Product will not actually be paid to Licensor until the accounting period during
which Licensee actually receives payment for such Product; or

(ii)          Licensee shall have the option to pay any shortfall in the Second
Extension Amount on or before the date which is sixty (60) days following
expiration of the First Extension period in order to qualify for the Second
Extension, provided however written notice of its intention to pay such amount
shall be given to the Licensor on or before the expiration of the First
Extension period and provided further that any such shortfall payment shall not
be applied or credited toward any payment otherwise due or becoming due under
this Agreement or the License Agreement.  Any such shortfall amounts paid by
Licensee shall be referred to as a “Shortfall Payment.”

(d)                                 To the extent that Licensee is required to
issue any credits for return of any of Products which were sold or distributed
by Licensor, or any of its distributors other than Licensee (“Licensor
Products”), and such credits are based on returns of units of Product in excess
of twenty-five percent (25%) of the units of such Products set forth on Exhibit
C attached hereto and by this reference incorporated herein, Licensee shall have
the right to deduct the amount of all such credits in excess of the twenty-five
percent (25%) (as well as any third-party return processing charges actually
incurred by Licensee on such excess) from any royalties or Extension Amounts
otherwise due to Licensor hereunder.  For purposes of clarity, Licensee shall
not have the right to deduct the amount of credits for returns until such
returns exceed the twenty-five percent (25%) threshold set forth above. 
Licensee shall then own any inventory of Licensor Products for which it has
accepted such returns and issued credits (up to the twenty-five percent (25%)
limitation set forth above) and Licensor shall continue to own any inventory of
Licensor Products in excess of the twenty-five percent (25%) limitation set
forth above and Licensee shall return such inventory to Licensor at Licensee’s
expense.  If Licensee is then selling the same Products, Licensee shall furnish
at its own expense the current sleeves for such Products and shall furnish jewel
cases at Licensee’s expense, and Licensor shall rework the Products and sell
such inventory to Licensor at a purchase price equal to Licensee’s normal
manufacturing costs for such Products for Licensee to resell under the terms of
this Agreement.  If Licensee is not then selling the same Product then
notwithstanding the grant of an exclusive license herein Licensor


--------------------------------------------------------------------------------




 

shall be entitled to sell such inventory through any means whatsoever including
traditional retail channels.

(e)                                  Only upon expiration of the Term due to the
effluxion of time, Licensee shall have the non exclusive right for a period of
six (6) months immediately following such expiration to sell off inventory of
the Products then existing, PROVIDED that Licensee continues to account for and
pay the royalties herein provided and PROVIDED FURTHER THAT Licensee shall not
manufacture in the six (6) months prior to such expiration any more Product than
the Licensee reasonably expects to sell during that period and that on
expiration of the sell-off period Licensee shall supply Licensor with a full
detailed and accurate written inventory confirming the quantity of the Product
then in Licensee’s inventory (including inventory held in any location under the
possession, custody or control of Licensee).

3.             Grant of Rights.

(a)                                  Subject to the terms and conditions of this
Agreement, Licensor hereby grants to Licensee the exclusive license to use the
Marks in the Territory and during the Term only in association with the Products
and only in a field of use (the “Field of Use”) being limited to the sale and
distribution of the Products and associated promotional and packaging materials
through retail store, online retail store (such as amazon.com) and record and
video club sales channels only.  The Field of Use shall specifically exclude,
without limitation, TV and/or radio advertised and mail order packages and
internet downloads).  Notwithstanding the foregoing, Licensor shall have the
right to use the Marks in association with Products sold to fill orders received
from customers until the later of such time as Licensor has entirely depleted
his inventory of Products and the Licensee is in a position to ship Products.

(b)                                 Licensee shall use the Marks only in the
form and manner and with appropriate legends as prescribed from time to time by
Licensor, and shall not use any other trademark or service mark in combination
with the Marks (other than Licensee’s own trademark) without prior written
approval of Licensor, not to be unreasonably withheld.

(c)                                  At the expiration or termination of the
Term, Licensee shall execute and deliver to Licensor a document, in form and
substance satisfactory to Licensor, assigning to Licensor all of Licensee’s
right, title and interest, if any, in and to the aforesaid Marks.  In the event
Licensee fails to execute and deliver said document, Licensor shall have the
right to execute the same as Licensee’s attorney-in-fact, and Licensee does
hereby irrevocably constitute and appoint Licensor its true and lawful
attorney-in-fact only for the purpose of executing such document.

(d)                                 Any rights in and to the Marks owned and/or
controlled by Licensor which are not specifically granted to Licensee herein are
expressly reserved by Licensor.  Licensee agrees and acknowledges that it shall
not acquire any rights of any nature in the Marks as a result of Licensee’s use
thereof, and that all uses thereof by Licensee shall inure to Licensor. 
Licensee acknowledges the validity of the Marks and Licensor’s ownership of the
Marks and of the goodwill pertaining thereto, and agrees that the benefit of and
goodwill associated with use of the Marks by Licensee will inure entirely for
the benefit of Licensor.  During the term of this Agreement and thereafter,
Licensee will not:


--------------------------------------------------------------------------------




 

(i)             do anything or omit to do anything that might impair,
jeopardize, violate, or infringe the Marks or Licensor’s rights thereto; or

(ii)          attack or challenge the validity of the Marks or Licensor’s rights
thereto, or assist any other party to do so; or

(iii)       do anything through Licensee’s use of the Marks or otherwise to
prejudice or diminish the reputation or goodwill of Licensor; or

(iv)      claim, use or apply to register, record, or file any trade-mark, trade
name, copyright, or design that is identical or confusingly similar to the
Marks, or any portion thereof, or assist any other party to do so.

(v)         use or authorize the use of any Marks or other designation identical
with or confusingly similar to any trademark or “logos” owned and/or controlled
by Licensor.

(e)                                  The Products shall specifically exclude,
without limitation, non-physical master recordings (such as digital downloads)
digitally distributed over the Internet or via any on-line service, provided
however that Licensee shall have the right to sell finished goods of Product
licensed hereunder via Licensee’s website and other on-line retail channels
(i.e.  Amazon, Barnes & Noble).

(f)                                    Licensor warrants that it has the
authority to grant the rights set forth in this Section 3 to specifically
include those rights granted with respect to the use of the Marks.

(g)                                 Licensee may distribute the Product to
retailers, reviewers and media outlets as a promotional giveaway for the sole
purpose of promoting sales of the Products to retailers, provided however the
Licensee’s entitlement to do so shall be limited to commercially reasonable
quantities.

4.             Advances and Royalties.

(a)                                  Licensee shall pay to Licensor a
non-returnable advance against Royalties, as that term is defined herein
(“Advance”) of one hundred thousand dollars ($100,000.00) upon execution of this
Agreement.

(b)                                 The Advance payment shall be recoupable by
Licensee out of fifty percent (50%) of the Royalties which would otherwise be
payable to Licensor until such time as Licensee has recouped the Advance, at
which time one hundred percent (100%) of Royalties shall be paid to Licensor. 
Except as provided in this Section 4(b), the Advance shall not applied or
credited toward any payment otherwise due or becoming due under this Agreement
or the License Agreement or the Canadian Trademark License Agreement.

(c)                                  Royalties shall be paid every quarter with
the first reporting period to cover October through December 2005 within sixty
(60) days from the last day of such calendar quarter, which Royalties shall be
accompanied by a statement of sales from all sources.

(d)                                 In addition to the Royalty payments and
statements, Licensee shall submit monthly sales statements to show gross
shipments itemized by Products to Licensor for sales from all sources by the end
of each month subsequent to the


--------------------------------------------------------------------------------




 

prior reporting month with the first sales statement due November 30, 2005 for
sales during the period of October 2005.  Time shall be of the essence in
respect of all Licensee’s obligations to pay any and all sums due to Licensor
under this Agreement.

(e)                                  In the event Licensee fails to timely make
payments due under this Agreement or the License Agreement or the Trademark
License Agreement entered into between K-tel International, Ltd. and the
Licensee dated the date hereof (the “Canadian Trademark License Agreement”)
then, this Agreement, License Agreement and the Canadian Trademark License
Agreement shall concurrently terminate subject to the notice and cure provision
of Section 11 herein.

(f)                                    Licensee agrees to pay to Licensor
royalties (“Royalties”) of:

(i)             thirty cents (30¢) per unit on one hundred percent (100%) of all
compact disc audio Products and all karaoke audio Products sold and paid for,
without deductions, with a wholesale price floor of $3.00 per unit (“Minimum
Base Price”) subject to Section 4(g) below;

(ii)          ten percent (10%) of the wholesale selling price per unit on one
hundred percent (100%) of all DVD audio Products sold and paid for, without
deductions, with a wholesale price floor equal to the Minimum Base Price;

(g)                                 Notwithstanding the foregoing, Licensee may
from time to time offer special discounted programs whereby the wholesale price
falls below the Minimum Base Price.  In that event, Licensee shall pay Royalties
of ten percent (10%) based on such lower wholesale price; provided, that in no
event shall the Royalty be less than twenty-seven and one-half cents (27½ ¢) per
unit of Product sold and paid for; and, provided further, that Licensee may not
pay such lowered royalty on more than twenty percent (20%) of all units of
Product sold and paid for regardless of the wholesale price at which such
Products were sold.

(h)                                 Interest at the rate of three per cent (3%)
above the then current prime being charged by Wells Fargo Bank from time to time
published shall be charged to and payable by Licensee for the period commencing
upon the date such payment was due until the date such payment is made.

5.             Audits.  During the Term and thereafter as long as Licensee
continues to sell the Products in accordance with this Agreement and for a
period of one (1) year thereafter, Licensee shall keep and maintain full
detailed and accurate written records and books of account relating to the sale
of Products.  Licensor, and its appointees, shall have the right to audit and
inspect Licensee’s books and records as relates to the subject matter of this
Agreement.  Such inspection shall be allowed once during each contract year at
Licensee’s principal place of business in the United States where books and
records are maintained.  Such inspections shall be allowed during the Term and
for one (1) year thereafter.  Such inspection shall be at Licensor’s expense
provided, however, that if an underpayment to Licensor is equal to or in excess
of five (5%) percent of the Royalties due and payable in any payment period is
discovered, Licensee shall reimburse Licensor for the reasonable and direct
expenses of such inspection in addition to remitting the amount determined to be
due.

6.             Quality Control.

(a)                                  Licensee agrees that all Products bearing
the Marks which are manufactured, advertised and sold by Licensee under this
Agreement and all covers, tray cards,


--------------------------------------------------------------------------------




 

sleeves and other packaging, and all advertising and promotional material
relating thereto, shall be of the same nature and quality as the goods of
Licensor and shall strictly comply with Licensor’s reasonable instructions with
respect to the use thereof.  Licensee shall further strictly comply with all
reasonable label copy instructions received from Licensor.  Licensee shall
cooperate with Licensor to facilitate Licensor’s control of such nature and
quality, to permit reasonable inspection of Licensee’s operation, and to supply
Licensor with specimens of all uses of the Mark upon request.

(b)                                 If any materials or actions are reasonably
disapproved by Licensor, Licensor will notify Licensee and Licensee shall
immediately correct the problem to Licensor’s satisfaction.  In the event
Licensor requests such a change, the parties shall cooperate with each other and
Licensee will promptly comply with such reasonable request to ensure that the
goodwill associated with the Marks is maintained.

(c)                                  The parties acknowledge that Licensor’s
quality control rights in this Section 6 are necessary to preserve the excellent
reputation and goodwill associated with the Marks.

(d)                                 Licensee shall use the Marks in a
professional, first-class manner in order to preserve and enhance the goodwill
associated with the Marks.  Licensee will use the Marks only while this
Agreement is in effect, only in respect of the Products, only within the Field
of Use and only in accordance with the policies, practices, specifications,
directions, and standards reasonably stipulated by Licensor to Licensee from
time to time.  Licensee warrants that it possesses the expertise, facilities and
ability to professionally and successfully operate its business and to promote
the goodwill associated with the Marks.  Licensee will not use the Marks in any
manner that is not expressly permitted by this Agreement unless Licensor agrees
to same in writing.

(e)                                  Whenever Licensee uses the Marks, it shall
give or print a notice to the effect that the mark is owned by Licensor or its
licensors and used under license by Licensee.

(f)                                    Licensor shall exclusively own all
world-wide right, title and interest in and to all United States and foreign
trademarks, copyrights, service marks, trade secrets and all other intellectual
property or industrial property rights in any way regarding the Marks, and to
all derivative works and/or modifications thereto.  The copyright in and to all
material containing or referring to the Marks or any words or designs that are
substantially similar to the Marks and that are prepared by or on behalf of
Licensee shall be or become the sole property of Licensor.  Licensee will
promptly do such acts and execute and deliver to Licensor all instruments that
Licensor, acting reasonably determines is necessary to effect, perfect,
register, or record such ownership.  In the event Licensee or its agents develop
or create logos, designs, or other artwork that Licensor approves (in advance
and in writing) to be used in conjunction with the Marks, including without
limitation all covers, tray cards, sleeves and other packaging, and all
advertising and promotional material relating thereto, all such written and
graphic materials, designs, logos, and other items (collectively “Designs”)
shall be a “work-for-hire” under the copyright laws of the United States, and
Licensor shall be the sole author and owner of all such work.  As additional
consideration for this Agreement, Licensee irrevocably assigns and transfers to
Licensor all right, title and interest worldwide in and to all such Designs, and
to all modifications


--------------------------------------------------------------------------------




 

and derivative works thereof, and to all worldwide intellectual property rights
related thereto.  Upon Licensor’s request, Licensee shall execute any and all
assignments, applications and other documents, and perform such acts as Licensor
requests to obtain trademark, copyright or other proprietary protection in any
country in order to protect Licensor’s interest in all such Designs.  Licensee
shall have the right to use the Designs only with the Marks as approved by
Licensor.

(g)                                 Licensee shall comply with the applicable
laws and regulations and obtain all appropriate government approvals pertaining
to the sale, distribution and advertising of Products, goods and services
covered by this License.

(h)                                 In the event Licensee fails to abide, in any
respect, by the provisions set forth above in Sections 3a) to f) above, Licensor
shall have the right to terminate this Agreement subject to the Notice and Cure
as provided in Section 11.

(i)                                     Licensee shall notify Licensor of any
adverse use of a trademark or other designation similar to any trademarks or
“logos” owned and/or controlled by Licensor, of which Licensee is or becomes
aware and Licensee shall not communicate with any person other than Licensor and
its counsel in connection with any such adverse use.  Licensor shall have the
sole discretion to take such action as it deems appropriate and the right to
exclusively control any litigation or other administrative claim or otherwise
relating to any of the Marks.  Any money, damages or other benefits arising out
of any such infringement, challenge or claim shall accrue to Licensor.  Licensee
shall cooperate fully in the enforcements of rights contained in this section,
including, without limitation, releasing information and documents relevant
thereto, participation in any litigation brought hereunder, and/or appearance as
witnesses therein.  Licensee shall not at any time apply for any registration
(in any name other than Licensor’s) of any copyright, trademark or “logo” or
other designation which includes any trademarks or “logos” owned and’/or
controlled by Licensor in whole or in part, and shall not file any document with
any governmental authority or take any other action which would affect the
status of the Marks.

(j)                                     If there is a claim by any party, person
or entity that its rights under federal, state or foreign law or under common
law are superior (because of prior use, prior registration or for any other
reason) to any of the Marks or future trade marks at any time registered by
Licensor, or any logos, designs, copyrights, business or commercial symbols, or
business features (in this section collectively referred to as the “Marks and
Identifications”), and if Licensor determines that said claims are legally
meritorious, by Court proceedings and/or in reliance upon an opinion of legal
counsel, then upon receiving written notice from Licensor, Licensee at its
expense, will, as soon as practicable thereafter, use such substitution,
variances, combinations, alternatives, alternates, modifications, changes and
amendments of and to the Marks and Identifications.  Licensee will not make or
adopt any changes, substitutions, alternatives, amendments, modifications or
alternates whatever in or to the use of the Licensed and Identifications unless
directed by Licensor in writing.

7.             Approvals of Products.  Licensor shall have the right to approve
in writing the content and packaging of any Products released hereunder which
have been licensed from any non-major label third party on which the Marks are
used, which approval shall not be unreasonably withheld.


--------------------------------------------------------------------------------




 

8.             Injunctive Relief.  Each party expressly agrees that in the event
Licensee breaches any provision of this Agreement, and in addition to any other
rights or remedies available, the other party shall be entitled to seek
injunctive relief and/or damages, resulting from any such breach, which may be
reduced to a final, adverse judgment.

9.             Indemnification.  Licensee and Licensor shall indemnify, defend
and hold each other harmless from any and all loss and damage, including
reasonable attorney’s fees, arising out of or connected with any claim by any
third party or from any act by either party which is inconsistent with any of
the warranties, representations, and/or agreements made by either party herein,
and shall reimburse the other party on demand for any payment made by it at any
time with respect to any liability or claim to which the foregoing indemnity
applies.  Licensor shall have the right at all times, in its sole discretion, to
control the defense of any claim.  If Licensor fails to pay an indemnity due
hereunder to the Licensee, Licensee may withhold such amounts from any monies
due to the Licensor under this Agreement or the License Agreement or the
Canadian Trademark License Agreement.

10.           Assignment.  Licensor may assign this Agreement to any third party
or to any subsidiary, affiliated or controlling corporation or to any party
owning or acquiring a substantial portion of the assets or stock of Licensor. 
Licensor may also sublicense its rights hereunder to any of its Licensee’s to
the extent necessary or advisable in Licensor’s sole discretion to implement the
license granted.  Licensee may assign this Agreement to any subsidiary,
affiliated or controlling corporation.  Any other assignment by either party
requires the other party’s prior written approval, which shall not be
unreasonably withheld or delayed.  Licensee may not sublicense its rights
hereunder.

11.           Notice and Cure.  In the event that Licensee fails or refuses to
perform any other of Licensee’s obligations to be performed hereunder in default
under this Agreement, Licensor shall give Licensee written notice of breach to
include the reasons for default (“Notice”).  Upon receipt of Notice, Licensee
shall have thirty (30) days to correct the default described in the Notice
(“Cure”).  If such default is not fully Cured to Licensor’s satisfaction,
Licensor shall have the right to immediately terminate the rights granted in
this Agreement.  Licensee shall be obligated to make payments and otherwise
abide by the surviving obligations under this Agreement.

12.           Termination.  Licensor shall have the right to terminate this
Agreement upon fifteen (15) days written notice to Licensee in the event of any
affirmative act of insolvency by Licensee, or upon the appointment of any
receiver or trustee to take possession of the properties of Licensee or upon the
winding-up, sale, consolidation, merger or any sequestration of governmental
authority of Licensee; or upon termination of the License Agreement or the
Canadian Trademark License Agreement pursuant to the terms thereof.  Licensee
acknowledges and agrees that its strict observance and performance of all of the
covenants, terms and provisions of this Agreement are necessary for the
protection of Licensor and the Marks.  Licensor acknowledges and agrees that
such observance and performance by Licensee are conditions precedent to each and
all of the rights granted to Licensee under this Agreement.  Upon termination of
this Agreement, nothing herein shall be construed to release any party from any
liability for any obligation incurred to the effective date of termination or
for any breach of this Agreement prior to the date of such termination and all
accrued obligations or liabilities of the parties and the provisions of this
Agreement which by their nature are intended to endure beyond such termination
shall remain in full force and effect.  Upon expiration or termination of this
Agreement, the License to use the Marks shall automatically revert to Licensor,
and Licensee shall immediately cease using any of the Marks, or any marks
confusingly similar to the Marks, and shall destroy all materials bearing the
Marks.  Upon any termination or expiration of this Agreement, Licensee shall
have no right to indicate in any manner that Licensee was formerly a licensee of
the Marks or any similar reference thereto.


--------------------------------------------------------------------------------




 

13.           Miscellaneous Provisions.

(a)                                  This Agreement represents the entire
agreement between the parties concerned and the subject matter hereof and
supersedes all prior agreements with respect thereto between the parties hereto
and any of them.

(b)                                 This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
assigns, heirs and personal representatives.

(c)                                  This Agreement shall be subject to and
governed by the laws of the State of Minnesota and all questions concerning the
meaning and intention of the terms of this Agreement and concerning the validity
hereof and questions relating to the performance hereunder shall be adjudged and
resolved in accordance with the laws of said state.  Any controversies arising
out of this Agreement shall be brought by the parties to Hennepin County
District Court, Fourth Division, State of Minnesota, or to the United States
District Court for the District of Minnesota, and they hereby grant jurisdiction
of such court(s) and to any appellate courts having jurisdiction over appeals
from such court(s).

(d)                                 Whenever possible, each provision of this
Agreement and each related document shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
or any related document shall be prohibited by or invalid under applicable law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement or such related documents.

(e)                                  This Agreement may not be and shall not be
deemed or construed to be modified, amended, rescinded, cancelled or waived in
whole or in part except by written instrument signed by the parties hereto.  No
waiver of any provision of this Agreement shall constitute a waiver of any other
provision, nor shall any waiver constitute a continuing waiver unless otherwise
provided.

(f)                                    All representations, warranties,
covenants and undertakings made hereunder shall survive the term and termination
of this Agreement.

(g)                                 This Agreement may be executed by the
parties in separate counterparts, each of which, when executed and delivered,
shall be an original, but of which together shall constitute one and the same
instrument.

(h)                                 Nothing contained herein shall be construed
to create a partnership or joint venture between Licensor and Licensee.  No
signatory of this document shall be deemed to be an agent of the other party nor
can either party in any way bind the other party or incur any obligation or
liability on behalf of the other.

(i)                                     In the event a court of competent
jurisdiction makes an adjudication to enforce the terms and conditions hereof,
the prevailing party shall be entitled to its costs, including reasonable
attorneys’ fees, in an amount determined by the court.


--------------------------------------------------------------------------------




 

(j)                                     Time shall be of the essence of this
Agreement.

(k)                                  All amounts expressed herein are in US
dollars.

(l)                                     No warranties or representations shall
be deemed to have been made by either party except as expressly hereinabove set
forth.

(m)                               Any notice or other communication given or
made under this Agreement shall be in writing and, without prejudice to the
validity of any other method of service, may be delivered personally or by
courier or sent by facsimile transmission or by first class prepaid recorded
delivery letter and shall be addressed if to Licensor to Licensor at the address
on the cover page of this Agreement and if to Licensee to Licensee’s address at
the address on the cover page of this Agreement (with a copy to Howard M.
Zelener, ESQ 548 Carnes Circle, Redlands, CA 92374) or to such other address or
facsimile transmission number as the relevant addressee may hereafter by notice
hereunder substitute.

(n)                                 Any such notice or other communication shall
be deemed to have been duly served given or made (i) in the case of mailing
three (3) days after the envelope containing such notice was mailed and proof
that any such envelope was properly addressed prepaid registered or certified
and mailed shall be sufficient evidence that such notice or other communication
has been duly served, given or made; or (ii) in the case of delivery when left
at the relevant address; or (iii) in the case of a facsimile transmission upon
receipt by the addressee of the complete text in legible form.

This Agreement shall not become effective until executed by both parties hereto.

DOMINION ENTERTAINMENT, INC.

 

BCI ECLIPSE COMPANY, LLC.

By: /s/ P. Kives

 

By:

   /s/ Edward Goetz

 An authorized signatory

 

An authorized signatory

Fed Tax ID # 41-1545922

 

Fed Tax ID # 20-1482637

 


--------------------------------------------------------------------------------


Agreement 14324

Exhibit A

GRAPHIC [g185981ke03i001.gif]

Word Mark

 

K

Goodsand Services

 

IC 009. US 021 026. G & S: pre-recorded audio tapes, compact discs and video
tapes featuring music. FIRST USE: 19921101. FIRST USE IN COMMERCE: 19921101

MarkDrawing Code

 

(3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS

DesignSearch Code

 

26.01.21 - Circles that are totally or partially shaded.

Serial Number

 

74559386

Filing Date

 

August 10, 1994

CurrentFiling Basis

 

1A

OriginalFiling Basis

 

1A

Publishedfor Opposition

 

August 1, 1995

Registration Number

 

1929509

Registration Date

 

October 24, 1995

Owner

 

(REGISTRANT) K-TEL INTERNATIONAL, INC. CORPORATION MINNESOTA 2655 CHESHIRE LANE
NORTH, STE 100 PLYMOUTH MINNESOTA 55447

Assignment Recorded

 

ASSIGNMENT RECORDED

Attorney of Record

 

John J. Held

Prior Registrations

 

0991990;1090236

Type of Mark

 

TRADEMARK

Register

 

PRINCIPAL

Affidavit Text

 

SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20050307.

Renewal

 

1ST RENEWAL 20050307

Live/Dead Indicator

 

LIVE

 

1


--------------------------------------------------------------------------------




 

Word Mark

 

K-TEL

Goodsand Services

 

IC 009. US 021 026 036. G & S: pre-recorded audio tapes, compact discs and
videotapes, all featuring music. FIRST USE: 19721101. FIRST USE IN COMMERCE:
19721101

MarkDrawing Code

 

(1) TYPED DRAWING

DesignSearch Code

 

 

Serial Number

 

74466358

Filing Date

 

December 3, 1993

CurrentFiling Basis

 

1A

OriginalFiling Basis

 

1A

Publishedfor Opposition

 

September 6, 1994

Registration Number

 

1864592

Registration Date

 

November 29, 1994

Owner

 

(REGISTRANT) K-tel International, Inc. CORPORATION MINNESOTA 2655 Cheshire Lane
North Suite 100 Plymouth MINNESOTA 55447

Assignment Recorded

 

ASSIGNMENT RECORDED

Attorneyof Record

 

John J. Held

Prior Registrations

 

0973984;1077308

Type of Mark

 

TRADEMARK

Register

 

PRINCIPAL

Affidavit Text

 

SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20050222.

Renewal

 

1ST RENEWAL 20050222

Live/Dead Indicator

 

LIVE

 

2


--------------------------------------------------------------------------------